Title: To John Adams from Benjamin Stoddert, 16 April 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department. 16 April 1799.

I have the honor to enclose a letter from J C Jones, Chairman of the Committee for building a Ship at Boston; recommending Capt George Little, for the Command of that Ship.
Presuming that you Sir, will think it proper to indulge the Committee at Boston, as has been the case in all similar instances, with the selection of the officers—I take the liberty to enclose in the letter for Mr Jones, a commission for Capt Little; giving him rank from the 4t. March, which is as much as can be done with propriety.
If this meets with your approbation, the letter may go on to Mr Jones—Otherwise it may be returned to me. I have the honor to be with the highest respect & esteem, Sir Yr most Obedt Servt.

Ben Stoddert.